ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that GREGORY H. WHEELER of MT. LAUREL, who was admitted to the bar of this State in 1980, be temporarily suspended from the practice of law for his failure to comply with a fee arbitration committee determination, and said GREGORY H. WHEELER having been Ordered to Show Cause why he should not be suspended and sanctioned;
And said GREGORY H. WHEELER having represented to the Court on the return date of the Order to Show Cause that he would comply with the fee arbitration award;
And respondent having failed to reimburse his client within the time allotted by the Court, as agreed to by him, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and GREGORY H. WHEELER is hereby suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that any restoration of respondent to the practice of law shall be conditioned on his prior payment of the fee arbitration award in full, including accumulated interest; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in *459the prosecution of this matter, including the recommended sanction of $500.00.